Citation Nr: 1627455	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-25 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty from June 1973 to June 1976 and from August 1976 to August 1982.  He had a period of service from August 1982 to February 1987 that has been deemed dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in May 2014, when it was remanded for further development.

The Veteran previously appeared at a hearing before the undersigned in May 2012.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  "An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (internal citations and quotations omitted).  

If a previously diagnosed psychiatric disorder is not found currently by a VA examiner, the Board is required to obtain a medical opinion that resolves the discrepancies between the two potentially competing medical opinions, to include whether the prior diagnosis was made in error or the previously diagnosed condition is in remission.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, VA treatment records from 2012 to 2014 show the Veteran has been treated for post-traumatic stress disorder (PTSD).  The PTSD diagnosis was not addressed by the July 2014 VA examiner.  Therefore, the Board finds that the July 2014 examination report is inadequate to make an informed decision on the Veteran's claim, and that the Veteran should be provided with a new examination by another appropriate examiner.

Further, the Veteran was granted service connection for bilateral knee and low back disabilities subsequent to the Board's remand.  During the May 2012 hearing, the Veteran asserted chronic pain from these disabilities makes his depression worse.  VA treatment records also suggest chronic pain may affect the Veteran's mental health.  Thus, the Board also finds it necessary to obtain a VA opinion addressing secondary service connection.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Take steps to verify the alleged PTSD stressor reported by the Veteran in a November 2014 statement.

3.  Schedule the Veteran for a new VA examination (with an examiner other than the July 2014 examiner) to determine whether he has a current psychiatric disorder, to include depressive disorder and PTSD, that is at least as likely as not the result of his service; or proximately due to, or aggravated by, his service-connected disabilities.  The examiner must specifically address both causation and aggravation with regard to secondary service connection.

The examiner must be advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the psychiatric disability prior to aggravation by the service-connected disability or disabilities.

If a previously diagnosed psychiatric disorder, to include depressive disorder and PTSD, is not found currently, the examiner must address whether the previously diagnosed condition has resolved, or whether the prior diagnosis was made in error.

The VA examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

3.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

